Title: Edward Coles to James Madison, 22 October 1834
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir: 
                            
                            
                                
                                    Pine Grove near Phia
                                
                                Oct: 22. ’34
                            
                        
                         
                        Agreeably to my intention, made known to you, I should have deposited the $7. you overpaid me in the Bank to
                            your credit; but having accidentally heard that there was a letter in the Post Office at Fredericksburg for me, I called
                            and received yours of the 8th instant, and in compliance with the request therein contained have brought on with me the seven
                            dollars, and hold them applicable to any purpose you may make known your wish to have them applyed.
                        Brother Isaac & his Family accompanyed us as far as Baltimore. We had a very agreeable trip. We
                            remained two days in Baltimore & then came on here where we arrived safe & well on the evening of the
                            15th. We left my Brother & Family in Baltimore where they will remain on a visit to his Wifes relations until late
                            in November when they will return to Albemarle. Since our return we have been staying at Mr. Roberts in the Country about
                            5 or 6 miles from the City & have been in town but twice and have had an opportunity of seeing but few persons or
                            hearing but little—& nothing that would interest you or Mrs Madison—except that the Cholera, which for some
                            short time after it made its appearance here created considerable alarm, has been gradually diminishing, both in extent
                            and in virulence, and has now ceased to be apprehended—so much so that you seldom hear it named. During the last week
                            there were 6 or 8 deaths by Cholera reported (& probably there were others)—and among
                            them two highly respectable men. It is no longer considered an epidemic and the few cases that occur excite little or no
                            dread. I heard yesterday that old Col: Bassett of Va had come on to be operated on by Dr Physick for the Stone—& that the operation was to have been performed yesterday. I could not learn where he was in the City &
                            had not the time to find him. I intend to go to town tomorrow morning & will make it my business to find him. I
                            will keep this letter opened if I hear any thing interesting on getting to town will add a postscript. In the mean
                            my Wife unites with me in tendering to you & Mrs M. our affectionate salutations
                        
                            
                                Edward Coles
                            
                        
                    Phia I have just seen Col: Bassett—he is to be operated on tomorrow by the new French mode by crushing & not
                            cutting.